                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

TERRY LEE FREEZE,

             Plaintiff,

v.                                   Case No:    2:18-cv-251-FtM-29MRM

DONALD    SAWYER,    Facility
Administrator,    CHRISTOPHER
CATRON, Facility Security
Director,    DOTTY    RIDDLE,
Facility Grievance Examiner,
MIKE CARROLL, Secretary of
DCF, and KRISTEN KANNER,
Clinical   Director   -   SVP
Program,

             Defendants.


                                OPINION AND ORDER

     This matter comes before the Court upon initial review of the

file.   Plaintiff Terry Freeze initiated this action by filing a

pro se Complaint Form for FCCC Residents (Doc. #1, “Complaint”),

which the Court construes as a Civil Rights Complaint pursuant to

42 U.S.C. § 1983.        Plaintiff seeks to proceed in forma pauperis

(Doc. #2).    For the reasons set forth below, Plaintiff’s Complaint

is dismissed for failure to state a claim upon which relief can be

granted.     28 U.S.C. § 1915(e)(2)(B)(ii).

                                 Background

     Plaintiff     is     civilly    committed    to   the   Florida    Civil

Commitment     Center     (“FCCC”)   pursuant    to    the   Sexual    Violent
Predators Act, Fla. Stat. §§ 394.910-.913, by which a person

determined to be a sexually violent predator is required to be

housed in a secure facility “for control, care, and treatment until

such   time       as   the   person’s   mental   abnormality    or   personality

disorder has so changed that it is safe for the person to be at

large.”       §    394.917(2).      The   Complaint   names:    Donald     Sawyer,

Facility Administrator of the FCCC; Christopher Catron, Security

Director of the FCCC; Dotty Riddle, Facility Grievance Director;

and Mike Carroll, Secretary of Florida Department of Children and

Family, as Defendants.           The Complaint alleges violations of the

Eighth and Fourteenth Amendments to the U.S. Constitution and

Universal Declaration of Human Rights.             Doc. #1 at 4.     In support,

Plaintiff states that the FCCC implemented a policy that requires

dormitory lighting to remain on from 7:15 a.m. until 10:00 p.m.,

which Plaintiff claims subjects him “to torture or to cruel,

inhuman   or       degrading    treatment   or   punishment.”        Id.   at   13.

Plaintiff includes an August 14, 2017, Memorandum from Defendant

Catron that was distributed to “All Residents” at the FCCC within

his Complaint, which states:

              In an effort to increase the safety of all
              residents and staff and to improve the
              security in the dorms the facility will be
              implementing a change to the times the lights
              will be on in the dorms.            Effective
              immediately the lights will be turned on at
              7:15 am and will remain on until 10:00 pm.

Id. at 6.      As relief, Plaintiff asks the Court to order the arrest



                                        - 2 -
and conviction of each Defendant for terrorism and obstruction of

justice, award Plaintiff $10,000 per day, and close the FCCC “for

willfully terrorizing a citizen.”        Id. at 15.

                            Legal Standard

     Since Plaintiff seeks to proceed in forma pauperis, the Court

is to review the complaint sua sponte to determine whether it is

frivolous, malicious, or fails to state a claim upon which relief

may be granted.     28 U.S.C. § 1915(e)(2)(B)(i)-(iii).         Although

Plaintiff is considered a non-prisoner due to his civil commitment

status, he is still subject to § 1915(e)(2).             See Troville v.

Venz, 303 F.3d 1256, 1260 (11th Cir. 2002) (finding “no error in

the district court’s dismissal of [a non-prisoner’s] complaint”

under § 1915(e)(2)).

     The standard that governs dismissals under Rule 12(b)(6)

applies   to   dismissals   under    §   1915(e)(2)(B)(ii).     Alba   v.

Montford, 517 F. 3d 1249, 1252 (11th Cir. 2008).         However, pro se

complaints are held to “less stringent standards” than those

drafted and filed by attorneys.       Erickson v. Pardus, 551 U.S. 89,

94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

Under Rule 12(b)(6), a complaint is subject to dismissal if the

claim alleged is not plausible on its face.             Bell Atlantic v.

Twombly, 550 U.S. 544, 556 (2007).          All pleaded facts are deemed

true for the purposes of Rule 12(b)(6), but a complaint is still

insufficient without adequate facts.           Id.    The plaintiff must



                                    - 3 -
assert enough facts to allow “the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        The asserted facts

must “raise a reasonable expectation that discovery will reveal

evidence” in favor of the plaintiff’s claim.        Twombly, 550 U.S.

at 556.     Overall, “labels . . . conclusions, and a formulaic

recitation of the elements of a cause of action” are not enough to

meet the plausibility standard.      Id. at 555.     Ordinarily, a pro

se litigant must be given an opportunity to amend his complaint.

Brown v. Johnson, 387 F.3d 1344, 1349 (11th Cir. 2004).       However,

if an amendment would be futile, the district court may deny leave

to amend.   Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

The Court, nonetheless, must read a pro se plaintiff’s complaint

in a liberal fashion.   Hughes v. Lott, 350 F.3d 1157, 1160 (11th

Cir. 2003).

     At the outset, Plaintiff cannot plead a cause of action under

§ 1983 for an alleged violation of the Universal Declaration of

Human Rights because § 1983 only provides litigants with a cause

of action based on “the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws.”         42 U.S.C. §

1983.   The rights promulgated under the Universal Declaration of

Human Rights (“UDHR”) are not federal rights.      See Sosa v. Alvarez-

Machain, 542 U.S. 692, 734 (2004).     Consequently, Plaintiff cannot

base a § 1983 action on an alleged violation of the UDHR.        Moore



                               - 4 -
v.     McLaughlin,    569    F.   App’x    656,     659   (11th     Cir.       2014).

Consequently, the Court will review the Complaint as brought

pursuant to the Fourteenth Amendment.

       Further, because Plaintiff is civilly confined and not a

prisoner    his    rights    emanate    from   the   Fourteenth      not       Eighth

Amendment.        See Youngberg v. Romeo, 457 U.S. 307, 312 (1982).

Under the Fourteenth Amendment, an individual who has been civilly

committed has liberty interests that “require the state to provide

minimally adequate or reasonable training to ensure safety and

freedom from undue restraint.”            Youngberg v. Romeo, 457 U.S. at

319.      Like pretrial detainees, FCCC residents are afforded a

higher standard of care than those who are criminally committed.

Id. at 321-22; Dolihite v. Maughon, 74 F.3d 1027, 1041 (11th Cir.

1996) (“[P]ersons subjected to involuntary civil commitment are

entitled     to    more     considerate    treatment      and     conditions      of

confinement than criminals whose conditions of confinement are

designed to punish.”).            In evaluating whether a condition or

restriction       accompanying    detention    is    violative      of     a    civil

detainee’s constitutionally protected rights, the Court considers

whether the condition amounts to punishment.              Bell v. Wolfish, 441

U.S. 520, 535 (1979).         Whether a condition is intended to punish

or merely is incidental to some other legitimate governmental

purpose    turns     on   whether   the   restriction      or     condition       “is

reasonable related to a legitimate goal-if it is arbitrary or



                                       - 5 -
purposeless-a court permissibly may infer that the purpose of the

governmental action is punishment.”              Id.     at 639.   In doing so,

the Court must be mindful that matters of administration of a

facility are better suited to administrators and not the courts.

Id. at 532.

                                     Analysis

       The gravamen of the Plaintiff’s Complaint is that the FCCC’s

policy of keeping lights on in the residents’ dormitories from

7:15       a.m.   until   10:100   p.m.    violates     Plaintiff’s    Fourteenth

Amendment rights.         Plaintiff contends that this policy “inflicts

15 hours and 15 minutes of non-stop mental torture” in violation

of the Constitution and Declaration of Human Rights.                   Id. at 14.

The Complaint is otherwise devoid of any facts to support his

conclusory allegations of “torture.” 1

       Plaintiff      acknowledges,       and   the    August   2017   Memorandum

expressly states, that the FCCC implemented the subject lighting

policy for a specified period of each day “[i]n an effort to

increase the safety of all residents and staff and to improve the

security in the dorms.” (Doc. #1 at 6).                  As noted supra, while

Plaintiff as a civil detainee may not be subjected to conditions


       1
       Notably Plaintiff is not subjected to 24-hour continuous
lighting and does not otherwise claim he is sleep deprived.
Further, to the extent that Plaintiff desires to sleep during the
limited period during which the lights are illuminated, there is
nothing preventing Plaintiff for using a sleep mask or a towel to
cover his eyes.



                                      - 6 -
that amount to punishment, he may be subjected to conditions within

the bounds of professional discretion that place restrictions on

his   personal   freedoms.   Youngberg, 457     U.S.   at     321–22.        The

Supreme Court has recognized that the “interest in institutional

security” and “internal security” is of “paramount” importance.

Hudson v. Palmer, 468 U.S. 517, 528(1984).       Implementing policies

aimed at curtailing potentially violent conduct is an “obligation”

incumbent upon administration at the FCCC.       Washington v. Harper,

494 U.S. 210, 225 (1990)(emphasizing the state has not only an

interest, but an obligation, to combat any danger posed by a person

to himself or others, especially in an environment, which “by

definition is made up of persons with a demonstrated proclivity

for antisocial criminal, and often violent, conduct.” (internal

quotations and citations omitted)).      Thus, the Court finds that

the FCCC’s lighting policy’s stated goal of resident and staff

safety and security are legitimate purposes.

      Next, the Court finds that lighting is reasonably related to

furthering the security interests professed by Mr. Catron.                   The

Middle District of Alabama found that prisoners’ “desire for more

subdued lighting” was easily outweighed by “obvious security and

safety” needs.     Reeves v. Jones, No. 2:11-CV-1062-TMH, 2012 WL

1252686, at *1 (M.D. Ala. Mar. 20, 2012), report and recommendation

adopted, No. 2:11CV1062-TMH, 2012 WL 1252644 (M.D. Ala. Apr. 13,

2012).    Moreover,    “continuous   lighting   has    been    held     to    be



                                - 7 -
permissible and reasonable in the face of legitimate penological

justifications, like the need for security and the need to monitor

prisoners.”       Fantone v. Herbik, 528 F. App’x 123, 127 (3d Cir.

2013) (citations omitted).

     Plaintiff’s preference for less, or no lighting, may make his

confinement more comfortable, but a “detainee’s understandable

desire to live as comfortably as possible and with as little

restraint as possible during conferment does not convert the

conditions or restrictions of detention into ‘punishment’.”                   Bell

v. Wolfish, 441 U.S. at 537.         Based upon the foregoing, the Court

finds    that    Plaintiff   has   failed    to   state   a   claim   under    the

Fourteenth Amendment.

     Accordingly, it is hereby

     ORDERED:

     1. Plaintiff’s Complaint (Doc. #1) is DISMISSED pursuant to

          28 U.S.C. § 1915(e)(2)(B)(ii).

        2. The   Clerk   shall   terminate    any   pending    motions,      enter

          judgment and close this case.

     DONE and ORDERED at Fort Myers, Florida, this                    17th     day

of December, 2018.




SA: FTMP-1
Copies: Counsel of Record



                                     - 8 -
